Citation Nr: 1628295	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1989.  He died in January 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought.

On her August 2013 substantive appeal, the appellant indicated her desire to testify before a member of the Board during a videoconference hearing.  She was scheduled for such a hearing in March 2016, but she withdrew her request for a hearing just prior to that date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the cause of the Veteran's death is related to his military service, and in particular, as result of his exposure to herbicides, including Agent Orange.  The death certificate lists the Veteran's cause of death as cardiopulmonary arrest due to, or as a consequence of, sepsis.  His treatment records dated prior to his death, to include an October 2010 death summary provided by Dr. K.G. Kumar, show that he was receiving treatment for non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, and chronic congestive heart failure, which are diseases that are entitled to presumptive service connection if the Veteran had in-service exposure to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  
Before the appellant's claim may be adjudicated, it is necessary to determine whether the Veteran was presumed exposed to herbicides, including Agent Orange, during his period of service.  

A review of the Veteran's service personnel records reflect that from September 1967 to September 1968, he served as an Aircraft Jet Mechanic, Crew Chief, with the "357 Tac Ftr Sq (PACAF)" at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand.  In addition, an August 1968 personnel performance record shows that while the Veteran was stationed at Takhli RTAFB, he went on "TDY" to recover a disabled aircraft.  

The appellant asserts that the Veteran's duties as Crew Chief placed him on or near the base perimeter at Takhli RTAFB when he would take aircrafts to the "trim pad" in order to run the engines at full throttle while the planes were tethered down.  In addition, the appellant asserts that when the Veteran was on TDY to recover the disabled aircraft, he was likely sent to Vietnam, where it may have been shot-down.  See June 2011 statement.

Initially, the Board notes that VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.q (hereinafter M21-1); Compensation and Pension Bulletin, May 2010.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1, if a Veteran served at certain RTAFBs, including Takhli, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

The Board finds that a remand is warranted in order to attempt to verify whether the Veteran's duties placed him on or near the perimeter of the Takhli RTAFB.  This development should include attempting to determine whether the "trim pad" was likely located near the base perimeter at Takhli RTAFB, as well as obtaining any daily work duty descriptions, performance evaluation reports, and any other potentially pertinent evidence that is not already of record.

In addition, a remand is needed in order to attempt to verify whether the Veteran's TDY from Takhli RTAFB during the period from August 1967 to August 1968 resulted in him travelling to Vietnam in order to recover the disabled aircraft.  This development should include attempting to obtain any morning reports, daily logs, unit reports, and any other potentially pertinent evidence that is not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to take measures to verify:

(a) Whether the Veteran's duties as an Aircraft Jet Mechanic, Crew Chief, with the "357 Tac Ftr Sq (PACAF)" while he was stationed at the Royal Thai Air Force Base in Takhli, Thailand, placed him in an area in which herbicides were used, or on or near the perimeter of that base.  This development should include attempting to obtain any daily work duty descriptions, performance evaluation reports, and any other potentially pertinent evidence that is not already of record. 

(b) Determine whether the "trim pad" was likely located on or near the perimeter of the Royal Thai Air Force Base in Takhli, Thailand.  

All steps taken to determine this information must be documented in the claims file and, if corroboration is not possible, then this should be documented in the claims file as well.  
 
2.  Take all appropriate measures to obtain specific details of the Veteran's TDY while based in Takhli RTAFB during the period from August 1967 to August 1968.  In particular, ascertain whether this TDY likely took him to Vietnam.  This development should include obtaining morning reports, daily logs, unit reports, and any other appropriate sources. 

All steps taken to determine this information must be documented in the claims file and, if corroboration is not possible, then this should be documented in the claims file as well.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).
 
3.  After the development requested above has been completed, determine whether there is enough evidence to make a plausible determination that the Veteran was exposed to Agent Orange in service.  
4.  After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

